A party seeking downward modification of the child support terms of a stipulation of settlement must establish an unanticipated and unreasonable change in circumstances, and also must establish that such change was substantial (see Praeger v Praeger, 162 AD2d 671). The Supreme Court providently *712exercised its discretion in denying that branch of the defendant’s motion which was for downward modification. Even assuming the defendant, a medical doctor, is unable to perform surgery, the defendant did not establish that he diligently sought employment commensurate with his qualifications and experience (see Yepes v Fichera, 230 AD2d 803).
The defendant’s remaining contentions are without merit. Santucci, J.P., Schmidt, Townes and Cozier, JJ., concur.